Citation Nr: 0829291	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland Oregon.  

In June 2008, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
veteran during the June 2008 hearing.  The new evidence was 
accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2007).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The Board notes that the veteran's original claim included 
the issues of service connection for hearing loss and post-
traumatic stress disorder.  The VA Form 9 filed in April 
2006, however, shows that the veteran only perfected his 
appeal as to the claim for service connection for tinnitus.  
During the June 2008 hearing, the veteran indicated that he 
desired to reopen his claims for service connection for 
hearing loss and post-traumatic stress disorder.  As these 
issues have not been developed for appellate review by the 
Board, they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that 
tinnitus is not related to noise exposure in service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the notice was provided in March 2006 regarding 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Any error regarding this 
notice was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in October 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has current complaints of recurrent bilateral 
tinnitus.  He asserts that it was caused by noise exposure in 
service, including gunfire and heavy equipment operation.  

The service medical records did not show complaints of or a 
diagnosis of tinnitus in service.  The veteran did not report 
ear trouble prior to enlistment and the June 1970 enlistment 
examination clinically evaluated the veteran's ears as 
normal.  In July 1972, the veteran had complaints of 
bilateral ear aches.  He had white fungal plaques in both ear 
canals and was treated with ear wicks.  In December 1973, the 
veteran was treated for a pimple like growth in his right 
ear.  Upon separation from service in March 1974, the veteran 
did not report ear or hearing problems.  The separation 
examination in March 1974 shows a normal clinical evaluation 
of the veteran's ears.  

The Board finds that service connected is not warranted 
because there is no medical evidence of record relating 
tinnitus to service.  The veteran was afforded a VA 
Compensation and Pension Audiological Examination in October 
2004.  The audiologist reviewed the claims file and noted 
that there were no complaints of tinnitus in the service 
medical records.  The veteran reported recurrent tinnitus 
with exposure to noise in service and over 30 years of noise 
exposure after service.  The veteran was diagnosed with 
bilateral tinnitus that was recurrent, constant, longstanding 
and caused by acoustic trauma.  The audiologist opined that 
tinnitus was not likely related to service and most likely 
related to his civilian career as a heavy equipment operator.  

The Board also reviewed the lay statements submitted by the 
veteran.  Although one of the statements conveys that the 
veteran had complaints of tinnitus after service, there is no 
other medical evidence of record regarding the etiology of 
the veteran's tinnitus.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his exposure to noise in service 
and tinnitus.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the evidence of record does not show tinnitus in 
service or a nexus between tinnitus and noise exposure in 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for service connection for 
tinnitus must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


